Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-2005

Bhagat v. Hettche
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2056




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bhagat v. Hettche" (2005). 2005 Decisions. Paper 939.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/939


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                          No. 04-2056
                       ________________

                       RAM B. BHAGAT,
                                  Appellant

                                v.


     *L. RAYMOND HETTCHE; THOMAS DONNELLAN;
      MAURICE AMATEAU; PENNSYLVANIA STATE
                   UNIVERSITY

          *(Amended per Clerk's Order of June 17, 2004)
           ____________________________________

          On Appeal From the United States District Court
              For the Middle District of Pennsylvania
                    (D.C. Civ. No. 02-cv-02256)
             District Judge: Honorable Malcolm Muir
          _______________________________________

            Submitted Under Third Circuit LAR 34.1(a)
                        JUNE 22, 2005

Before:    SLOVITER, BARRY AND FISHER, CIRCUIT JUDGES

                      (Filed: June 30, 2005)

                   _______________________

                          OPINION
                   _______________________
PER CURIAM

          Appellant, Ram B. Bhagat, appeals from the District Court’s order granting the

defendants’ motion for summary judgment. For the reasons set forth below, we will

affirm.

          As the parties are familiar with the facts, we will only briefly revisit them here.

Bhagat was employed as a research scientist by The Pennsylvania State University (“Penn

State”) at the Applied Research Laboratory (“ARL”) from March 1, 1984 until March 21,

2001, when his employment was terminated. In December 2002, he filed a complaint,

which was later amended, against ARL Director Raymond Hettche; ARL Associate

Director of Materials and Manufacturing, Dr. Thomas Donnellan; his immediate

supervisor, Dr. Maurice Amateau; and Penn State. Bhagat alleged that the Defendants

violated his rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

(“Title VII”), and the Pennsylvania Human Relations Act, 43 Pa. Stat. Ann. tit. 43, § 955

(“PHRA”), by creating a hostile work environment and terminating his employment

because of his national origin or in retaliation for his discrimination complaints. He also

claimed his termination was a violation of his First and Fourteenth Amendment rights.

The Defendants filed a motion for summary judgment, which was granted.

          We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over the District Court’s order granting the motion for summary judgment. See

Coolspring Stone Supply, Inc. v. Am. States Life Ins. Co., 10 F.3d 144, 146 (3d Cir.

1993). We will affirm a grant of summary judgment if our review reveals that “there is

                                                 2
no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). “We review the facts in the light

most favorable to the party against whom summary judgment was entered.” Coolspring,
10 F.3d at 146.

       National origin discrimination claims are analyzed under the framework set forth

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).1 A plaintiff is first required

to set forth a prima facie case of discrimination. Goosby v. Johnson & Johnson Med.,

Inc., 228 F.3d 313, 318 (3d Cir. 2000). If a prima facie case is established, the defendant

can provide a legitimate, non-discriminatory reason for the adverse employment action.

See id. at 319. If the defendant proffers such a reason, the plaintiff is required to show

that it was a pretext for unlawful discrimination in order to prevail. See id.

       Here, the Defendants asserted that they had a non-discriminatory reason for the

adverse employment action, and they submitted several affidavits that supported their

assertion that Bhagat’s employment was terminated as a result of his insubordination and

failure to report to his supervisors. Although Bhagat disputed the Defendants’ allegations

and submitted his own affidavit, he failed to provide any evidence that would show that

the Defendants’ explanations were pretextual. We agree with the District Court that

Bhagat failed to show that he could satisfy his burden of proving discrimination.

Defendants thus were entitled to judgment as a matter of law on these claims.


   1
    The analysis for adjudicating a claim under the PHRA is identical to a Title VII
inquiry. Jones v. School Dist. Of Phila., 198 F.3d 403, 410 (3d Cir. 1999).

                                              3
       The District Court properly granted summary judgment in favor of the Defendants

as to the hostile work environment claim, as well; Bhagat failed to provide evidence of

pervasive and regular discrimination based on national origin. See Abramson v. William

Paterson College, 260 F.3d 265, 276-77 (3d Cir. 2001). Defendants were entitled to

judgment as to the claim of retaliation because Bhagat failed to submit evidence that

could establish a causal connection between his prior discrimination complaints and

Defendants’ decision to terminate his employment. See Abramson, 260 F.3d at 286.

Bhagat’s First and Fourteenth amendment claims lack merit for the reasons stated by the

District Court.

       Accordingly, we will affirm the judgment of the District Court.




                                            4